304 N.Y. 727 (1952)
In the Matter of James A. Delehanty, as Third Deputy Police Commissioner of The City of New York, Respondent. Charles Goubeaud, Appellant.
Court of Appeals of the State of New York.
Argued September 8, 1952.
Decided September 8, 1952
Sydney Rosenthal and Keal Kaufman for appellant.
Denis M. Hurley, Corporation Counsel (Seymour B. Quel, Victor J. Herwitz and Milton Mollen for counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND, DYE and FULD, JJ. Dissenting: CONWAY, J. Not sitting: FROESSEL, J.
Order affirmed; no opinion.